DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
An amendment was received from the applicant on February 24, 2022.
Claims 7 and 18 have been cancelled.
Claims 21-27 have been added.
Claims 1-6, 8-17 and 19-27 are allowed.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

On line 1 of claim 19, the phrase “claim 18” has been deleted and replaced with the phrase “claim 13” in order to place the claim in proper dependent form, depending from independent claim 13 instead of cancelled claim 18.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance.  The method of controlling the propulsion of a marine vessel as claimed is not shown or suggested in the prior art because of the use of a method that includes the step of generating an alert that notifies a user that a buffer distance is no longer being maintained, or imposing a velocity limit in a direction of an object based on proximity measurements and a buffer distance value, or controlling a user input device to present a user input option to select at least one of a port side, a starboard side, a rear side or a front side of a marine vessel for suspending the maintenance of a buffer distance.  The prior art also does not show or suggest the use of a propulsion control system on a marine vessel with a controller that is configured to present a user input option to select at least one of a port side, a starboard side, a rear side or a front side of a marine vessel for suspending the maintenance of a buffer distance.
The prior art as disclosed by Stewart et al. (US 10,431,099) shows the use of a collision avoidance system and method in which a mobile target can be detected by ranging sensors on a marine vessel in order to determine an intercept course to said mobile target while maintaining collision avoidance clearance zones from surrounding objects.  Van Rees et al. (US 6,677,889) discloses an auto-docking system for a marine vessel with a docking controller, proximity sensors, and a plurality of propulsion devices, where said docking controller controls said propulsion devices based on proximity measurements from said proximity sensors in order to safely approach and dock with an object.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LARS A OLSON whose telephone number is (571) 272-6685. The examiner can normally be reached Monday to Friday 8:30am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SAMUEL J MORANO can be reached on 571-272-6684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 




March 3, 2022


/LARS A OLSON/Primary Examiner, Art Unit 3617